DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first baffle wall and the second baffle wall are disposed on a vertical plane(as in claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 1, para [0001], the status of 16/825,177 should be updated.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7, 9 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is confusing and rendered indefinite because it depends from itself.
Claim 6 is confusing and rendered indefinite because it depends from itself.
Claim 7 is confusing and rendered indefinite because it depends from itself.
Claim 9 is confusing and rendered indefinite because it depends from itself.
Claim 10 is confusing and rendered indefinite because it depends from itself.
As to claim 14, the recitation of “each of the first baffle wall and the second baffle wall are disposed on a vertical plane above the rotatable drum” is confusing. The first and second baffle wall does not appear to be disposed on a vertical plane.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,900,192. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,900,192. For example, the spreader comprising:  a hopper, baffle system, and rotatable drum are similarly recited.  Also, a sediment capping system comprising: a spreader including a hopper, baffle system, rotatable drum, a primary container and a delivery system are also similarly recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean Jr. (US 5,775,836) in view of Wendorff et al (US 2016/0017551).
As to claim 1, Dean Jr. discloses a spreader (generally at 3) for sediment capping, comprising:
a hopper having a hollow interior 10, a first opening, and a second opening, the first opening configured to receive capping material;  and
a rotatable drum 11 disposed adjacent the second opening of the hopper, the rotatable drum adapted to receive the capping material streams and disperse the capping material of the capping material streams into a body of water to form a sediment cap on a subaquatic floor of the body of water.
	Dean Jr. does not disclose a baffle system disposed at least one of above the hopper and within the hopper and configured to separate the capping material into a plurality of capping material streams.
	Wendorff discloses a spreader system comprising a hopper and a baffle system 112.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a baffle system as disclosed by Wendorff, 
As to claim 2, Dean Jr. discloses (see figure 3) the rotatable drum 11 has a plurality of grooves that are adapted to receive the capping material streams.
As to claim 3, Dean Jr. discloses (see figure 3) wherein the grooves arranged across a length of the rotatable drum.
As to claim 4, Dean Jr. discloses (see figures 2 and 3) wherein the hopper 10 has a top portion, a bottom portion, a front wall, a rear wall, a first side wall, and a second side wall.
As to claim 5, Dean Jr. discloses (see figure 3) wherein the first sidewall of the hopper 10 is oriented at an angle relative to the second sidewall, and the second sidewall is angled relative to the first sidewall.
As to claim 6, Dean Jr. discloses (see figure 3) wherein the first opening (top most portion) of the hopper has an area that is larger than an area of the second opening (bottom most portion) of the hopper.
As to claim 7, Dean Jr. discloses (see figure 3, curved portions around drum 11) wherein the bottom portion of each of the front wall and rear wall has a curvature corresponding with a shape of the rotatable drum.
As to claim 8, Dean Jr does not disclose at least one vibrator configured to facilitate a movement of the capping material through the hopper to the rotatable drum.  
Wendorrf discloses a vibrator 116.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a 
As to claim 9, Wendorff further discloses (see para [0072-0077] wherein the at least one vibrator is affixed to at least one of the first sidewall, the second sidewall, and the baffle system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a vibrator as disclosed by Wendorff, since doing so provides the expected benefit of ensuring granular flow through the spreader system.
As to claim 10, Wendorff further discloses (see para [0077]) wherein the at least one vibrator is one of electric, air, hydraulic, pneumatic, and mechanical.
As to claim 11, Wendorff further discloses a controller (see para [0086-0088]) in communication with the at least one vibrator and configured to provide both variable impact frequency and variable impact force.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a controller as disclosed by Wendorff, since doing so provides the expected benefit of controlling a spreader system having a vibrator.
As to claim 12, Wendorff further discloses (see figures 7 and 8)  wherein the baffle system 112 includes a first baffle wall and a second baffle wall (i.e. each side of V-shaped baffle 112 would be considered first baffle wall and second baffle wall), each of the first baffle wall and the second baffle wall having a top end and a bottom end, and the top end being disposed above the bottom end to provide angled surfaces configured to form at least a portion of the capping material streams.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Insofar as understood, as to claim 14,Wendorff further discloses the first and second baffle being disposed on a vertical plane.
As to claim 15, Wendorff further discloses a support structure (122, 123) that secures the baffle system to the hopper.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a support structure as disclosed by Wendorff, since doing so provides the expected benefit of attaching a baffle system to a hopper.
As to claim 16, Wendorff further discloses a support bar 123 disposed beneath the baffle system and extending across the hollow interior of the hopper, the support bar configured to further contact the capping material streams formed by the baffle system to militate against clumps in the capping material streams.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a support bar as disclosed by Wendorff, since doing so provides the expected benefit of attaching a baffle system to a hopper.
As to claim 17, Dean Jr. discloses  a sediment capping system, comprising:
a spreader (generally at 3)  for sediment capping, including a hopper 10, , and a rotatable drum 11, the hopper having a hollow interior, a first opening, and a second opening, the first opening configured to receive capping material, , and the rotatable drum disposed adjacent the second opening of the hopper, the rotatable drum adapted to receive the capping material streams and disperse the capping material of the capping material streams into a body of water to form a sediment cap on a subaquatic floor of the body of water;

a delivery system 16 adapted to transport the capping material from the primary container to the spreader.
Dean Jr. does not disclose a baffle system disposed at least one of above the hopper and within the hopper and configured to separate the capping material into a plurality of capping material streams.
	Wendorff discloses a spreader system comprising a hopper and a baffle system 112.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a baffle system as disclosed by Wendorff, since doing so provides the expected benefit of regulating flow of a particulate material in a hopper.
As to claim 18, Dean Jr further discloses a floating platform (1,2) on which the primary container, the delivery system, and the spreader are disposed, the spreader disposed adjacent an end of the floating platform.
As to claim 20, Dean Jr. discloses a method of forming a sediment cap on a subaquatic floor of a body of water, the method comprising the steps of:
providing a spreader (generally at 3) for sediment capping, including a hopper 10, and a rotatable drum 11, the hopper having a hollow interior, a first opening, and a second opening, the first opening configured to receive capping material, and the rotatable drum disposed adjacent the second opening of the hopper, the rotatable drum adapted to receive the capping material streams and disperse the capping material of 
transporting (via 16) the capping material to the spreader;
depositing the capping material through the first opening of the hopper 10 of the spreader to form the capping material streams; and
rotating the rotatable drum 11 of the spreader to distribute and disperse the capping material of the capping material streams into the body of water to form the sediment cap on the subaquatic floor of the body of water.
Dean Jr. does not disclose a baffle system disposed at least one of above the hopper and within the hopper and configured to separate the capping material into a plurality of capping material streams.
	Wendorff discloses a spreader system comprising a hopper and a baffle system 112.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a baffle system as disclosed by Wendorff, since doing so provides the expected benefit of regulating flow of a particulate material in a hopper.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean Jr. in view of Wendorff as applied to claim 17 above, and further in view of Arnold (US 3,603,001).
Dean Jr. in view of Wendorff discloses all that is claimed except for the fluid dispensing system.  Arnold discloses a system inherently including a primary container (left of conveyor 28) and a fluid dispensing system 36.  The conveyor 28 also considered as the delivery system.  It would have been obvious to one of ordinary skill .
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL